                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

MATTHEW GLENN BRYANT,                             )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )         No. 1:18-CV-117-RLW
                                                  )
COUNTY OF CAPE GIRARDEAU, et al.,                 )
                                                  )
                Defendants,                       )

                                MEMORANDUM AND ORDER

       Upon review of the Court file, the Court notes that on December 10, 2018, twenty-one

defendants in this case were served with process, requiring that they file an answer or other

responsive pleading by December 31, 2018. Only three of the served defendants, Dr. Charles

Pewitt, Charla Earnheart (who was incorrectly named as "Nurse Charlotte [Unknown]", and

Advanced Correctional Healthcare, Inc., filed an answer on December 28, 2018.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff shall, within thirty (30) days of the date of

this order, file appropriate motions for entry of default and for default judgment, supported by all

necessary affidavits and documentation, as well as proposed orders for the Court's consideration,

with respect to defendants County of Cape Girardeau; James Mulcahy; Ruth Ann Dickerson;

U.S. Marshal Ned Boyd; R. Umphlett; B. Friedrich; S. Pullom; S. Surface; A. Clark; Anthony

Boliva; Unknown Carr; R. Williams; K. Hicks; Unknown Ladner; Todd Stevens; Unknown

Stewart; Unknown Lincoln; and Unknown Salvatore.

Failure to comply with this order may result in dismissal without prejudice.
       IT IS FURTHER ORDERED that the Clerk of Court shall update the docket sheet in

this case to replace defendant Nurse Charlotte [Unknown] with the correct name of Charla

Earnheart.    _j)_
Dated this   _1_'_ ddaay of January, 2019.

                                             ~~jffefu
                                             UNITED STATES DISTRICT JUDGE




                                             2
